      CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                    Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 04-313 (MJD/FLN)

(1) LARRY DARNELL WILLIAMS,

                    Defendant.

Michael L. Cheever, Assistant United States Attorney, Counsel for Plaintiff.

Robert H. Meyers, Office of the Federal Defender, Counsel for Defendant.

I.     INTRODUCTION

       This matter is before the Court on Defendant’s Motion to Reduce Sentence

under the First Step Act [Docket No. 244] and Pro Se Motion to Reduce Sentence

[Docket No. 240].

II.    BACKGROUND

       On March 16, 2005, a jury found Defendant Larry Darnell Williams guilty

of Count 1: conspiracy to distribute and to possess with intent to distribute in

excess of 50 grams of a mixture or substance containing cocaine base (“crack”), in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; Count 2: possession with
                                         1
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 2 of 11




intent to distribute a mixture or substance containing detectable amount of

cocaine based (“crack”), in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C); Count

3: possession with intent to distribute in excess of 5 grams of a mixture or

substance containing cocaine base (“crack”), in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B); and Count 5: felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2).

      On June 29, 2007, the Court held a sentencing hearing. Over Defendant’s

objection, the Court ruled that the Guideline career offender enhancement

applied because Defendant had at least two previous felony convictions for

crimes of violence based on the two previous aggravated robbery convictions.

U.S.S.G. § 4B1.1. The Court calculated the applicable Guidelines as follows

             Total Offense Level:             37
             Criminal History Points:         11 (Category VI – Career Offender)
             Imprisonment Range:              360 months to life
             Supervised Release:              5 years
             Fine Range:                      $20,000 to $7,000,000
             Special Assessment:              $400

      The statutory penalties for each count of conviction were: Count 1: 10

years to life in prison and a supervised release term of at least 5 years; Count 2: 0-

20 years in prison and a supervised release term of at least 3 years; Count 3: 5-40

years in prison and a supervised release term of at least 4 years; and Count 5: 0-

                                          2
       CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 3 of 11




10 years in prison and a supervised release term of no more than 3 years. (PSI at

F.2)

        The Court sentenced Defendant to 360 months in prison, the low end of

the Guideline range, and to 5 years supervised release. The sentence consisted

of: Count 1, 360 months’ imprisonment and 5 years’ supervised release; Count 2,

240 months’ imprisonment and 5 years’ supervised release; Count 3, 360 months’

imprisonment and 5 years’ supervised release; and Count 5, 120 months’

imprisonment and 3 years’ supervised release, all to be served concurrently.

([Docket No. 203] Judgment.)

        Defendant appealed his conviction and sentence, and the Eighth Circuit

Court of Appeals affirmed. United States v. Williams, 562 F.3d 938 (8th Cir.

2009). In October 2009, the U.S. Supreme Court denied Defendant’s petition for a

writ of certiorari.

        In 2010, Defendant filed a Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody. [Docket No. 214]

The Court denied his motion. United States v. Williams, No. CIV. 10-4185 MJD,

2012 WL 38229 (D. Minn. Jan. 9, 2012). The Eighth Circuit denied Defendant’s




                                          3
       CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 4 of 11




application for a certificate of appealability and dismissed the appeal. [Docket

No. 234]

        Defendant now moves for a sentence reduction under § 404 of the First

Step Act and 18 U.S.C. § 3582(c)(1)(B). Defendant has been in custody since

August 5, 2004. (PSI at F.2.) His current anticipated release date is June 19, 2030.

III.    DISCUSSION

        A.    Request for Hearing

        “[T]he First Step Act does not require district courts to hold a hearing

when considering § 404 motions.” United States v. McDonald, 944 F.3d 769, 772

(8th Cir. 2019).

        The Court has a full record before it upon which to make its decision. The

Court presided over Defendant’s trial and multiple subsequent hearings. The

Court is intimately familiar with Defendant’s case. The parties have filed

extensive briefs on the current motion and fully presented the facts regarding

Defendant’s post-sentencing conduct and future plans. The Court is able to

make an informed decision on the record before it, and Defendant’s request for a

hearing in the event that the Court does not sentence him to time served is

denied.

        B.    First Step Act

                                           4
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 5 of 11




             Congress enacted the Fair Sentencing Act in 2010, which
      reduced the sentencing disparity between cocaine base and powder
      cocaine from 100-to-1 to 18-to-1. Section 2 of the Fair Sentencing Act
      increased the quantity of cocaine base required to trigger mandatory
      minimum sentences. It raised the threshold for the 5-year minimum
      from 5 grams to 28 grams, and raised the threshold for the 10-year
      minimum from 50 grams to 280 grams. Section 3 eliminated the 5-
      year mandatory minimum for simple possession of cocaine base.
      These changes did not apply to defendants sentenced before August
      3, 2010.

United States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019) (citations omitted).

             In 2018, Congress enacted the First Step Act, which makes
      certain provisions of the Fair Sentencing Act retroactive. As relevant
      here, section 404(b) of the First Step Act allows a district court to
      “impose a reduced sentence as if sections 2 and 3 of the Fair
      Sentencing Act of 2010 . . . were in effect at the time the covered
      offense was committed.” First Step Act § 404(b). A “covered
      offense” is defined as “a violation of a Federal criminal statute, the
      statutory penalties for which were modified by section 2 or 3 of the
      Fair Sentencing Act . . ., that was committed before August 3, 2010.”
      Id. § 404(a).

McDonald, 944 F.3d at 771.

      “The First Step Act applies to a ‘covered offense’ which ‘(1) . . . is a

violation of a federal statute; (2) the statutory penalties for which were modified

by section 2 or 3 of the Fair Sentencing Act; and (3) it was committed before

August 3, 2010.’” United States v. Birdine, 962 F.3d 1032, 1033 (8th Cir. 2020)

(citation omitted). “[T]he First Step Act applies to offenses, not [relevant]



                                          5
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 6 of 11




conduct, see First Step Act § 404(a), and it is [defendant’s] statute of conviction

that determines his eligibility for relief.” Id. at 1033–34 (citation omitted).

      A court considering a motion for a reduced sentence under § 404 of
      the First Step Act proceeds in two steps. First, the court must decide
      whether the defendant is eligible for relief under § 404. Second, if
      the defendant is eligible, the court must decide, in its discretion,
      whether to grant a reduction.

McDonald, 944 F.3d at 772.

      In deciding whether and to what extent to grant a sentence reduction

under the First Step Act, the Court considers the factors under 18 U.S.C. §

3553(a). United States v. Harris, 960 F.3d 1103, 1106 (8th Cir. 2020). “[T]he §

3553(a) factors in First Step Act sentencing may include consideration of the

defendant’s advisory range under the current guidelines.” Id. “A district court

may consider evidence of a defendant’s postsentencing rehabilitation at

resentencing. But it need not adjust a sentence based on rehabilitation.” United

States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019) (citations omitted).

      “All relief under section 404 of the First Step Act is discretionary.” Birdine,

962 F.3d at 1034. See First Step Act § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to this section.”).

      C.     First Step Act Calculations



                                           6
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 7 of 11




         The Government and Defendant agree that Defendant is eligible for a First

Step Act § 404 sentence reduction. The Court concludes that Defendant’s

convictions under 21 U.S.C. § 841(b)(1), Counts 1, 2, and 3, each meet the

definition of a “covered offense” under § 404 of the First Step Act. See Birdine,

962 F.3d at 1033.

         As to Count 1, the jury found Defendant responsible for more than 50

grams of cocaine base. Under the Fair Sentencing Act, Defendant’s statutory

range of imprisonment on Count 1 would be reduced to 5-40 years and the

statutory range of supervised release would be 4 years to life. 21 U.S.C. §

841(b)(1)(B)(iii). At the time the Court sentenced Defendant, the statutory range

was 10 years to life in prison and a minimum term of supervised release of 5

years.

         On Count 2 the jury found Defendant responsible for a detectable amount

of cocaine base, and on Count 3, the jury found Defendant responsible for more

than 5 grams of cocaine base. Under the Fair Sentencing Act, there is no

statutory minimum term of imprisonment for these amounts, the statutory

maximum term of imprisonment would be 20 years, and the statutory range of

supervised release would be 3 years to life. 21 U.S.C. § 841(b)(1)(C). At the time



                                          7
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 8 of 11




the Court sentenced Defendant, the statutory range was 0-20 years in prison and

at least 3 years of supervised release on Count 2 and 5-40 years in prison and a

supervised release term of at least 4 years on Count 3.

      Defendant remains a career offender based on his two aggravated robbery

convictions. See United States v. Pettis, 888 F.3d 962, 966 (8th Cir. 2018). Under

the current Guidelines, Defendant’s sentencing range would be 262 to 327 based

on a total offense level of 34 and criminal history category VI. U.S.S.G. §

4B1.1(b). His supervised release range would be 4-5 years, and the statutory

maximum term of supervised release remains life. 21 U.S.C. § 841(b)(1)(B).

      D.    Requested Sentences

      Defendant requests that the Court reduce his sentence to time served and

reduce his term of supervised release from 5 years to 4 years. The Government

requests that the Court reduce Defendant’s sentence to 262 months, the bottom of

the new Guideline range, and opposes any reduction in Defendant’s term of

supervised release.

      E.    Sentence

      The Court concludes that Defendant’s term of imprisonment should be

reduced from 360 months to 240 months. Defendant’s 360-month sentence was

at the bottom of the then-applicable Guideline range. Under the First Step Act

                                         8
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 9 of 11




calculations, Defendant’s Guideline range would be 262 months to 327 months,

and a reduction of at least 98 months, resulting in a sentence of 262 months, as

requested by the Government, would be appropriate to avoid unwarranted

sentencing disparities among similarly situated defendants. The Court

concludes that a further reduction to 240 months is appropriate given

Defendant’s evolution while in prison. Although Defendant had serious

disciplinary issues during the beginning of his federal incarceration, he has

remained free of disciplinary issues during the last seven years. He has

participated in extensive education opportunities and has demonstrated a strong

work ethic, remaining consistently employed and participating in valuable

training programs to improve his employability after release from prison. The

Bureau of Prisons has lowered Defendant’s security designation during his time

in custody. The Court is further heartened by Defendant’s plans for employment

upon release from prison. A reduction to 240 months is appropriate to reflect

Defendant’s rehabilitation and the goals of the First Step Act.

      However, the Court rejects Defendant’s request for a sentence of time

served. Defendant’s criminal history is serious. His designation as a career

offender is based on two violent gun crimes that involved terrifying threats to his



                                         9
    CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 10 of 11




victims. His current offense also involved repeated criminal behavior soon after

release from state custody, possessing a loaded gun, and wearing body armor.

His conduct was serious and constituted a threat to the public. While in federal

custody, Defendant had disciplinary issues for violent infractions. A sentence of

at least 240 months is necessary to reflect the seriousness of his offense, to protect

the public, and to provide just punishment. Overall, Defendant is receiving a

significant reduction in his sentence, and a 240-month sentence is appropriate.

      The Court concludes that Defendant’s term of supervised release should

remain at 5 years. Defendant’s record on state supervision was not successful.

He violated supervision multiple times. A five-year term of supervision is

appropriate to assist Defendant in reacclimating to release by providing structure

and accountability to best assure his chance of success and to provide

supervision to protect the public given Defendant’s history of gun crimes.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     Defendant’s Motion to Reduce Sentence under the First Step Act
     [Docket No. 244] and Pro Se Motion to Reduce Sentence [Docket No.
     240] are GRANTED as follows:




                                         10
   CASE 0:04-cr-00313-MJD-FLN Document 246 Filed 07/31/20 Page 11 of 11




     1.     Defendant’s sentence of imprisonment as to Counts 1 and 3 is
            reduced to 240 months, to be served concurrently to the
            sentences on all counts.

      2.    All other terms and conditions of this Court’s original
            sentence shall remain in full force and effect.




Dated: July 31, 2020                 s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       11
